
	
		II
		111th CONGRESS
		1st Session
		S. 1784
		IN THE SENATE OF THE UNITED STATES
		
			October 14, 2009
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure that
		  State approving agencies provide timely responses to applications for approval
		  of courses of education and provide justifications for disapproval of courses,
		  to provide for the review of the disapproval of courses by State approving
		  agencies, and for other purposes.
	
	
		1.Enhancement of process for
			 approval of accredited coursesSection 3675 of title 38, United States
			 Code, is amended by adding at the end the following new subsections:
			
				(d)(1)Not later than 90 days
				after a State approving agency receives an application from an educational
				institution for approval of a course of education under this section, the State
				approving agency shall transmit to such educational institution a response to
				such application in writing.
					(2)If a State approving agency
				disapproves under this section a course that is offered by an educational
				institution, the State approving agency shall transmit to the educational
				institution a justification for such disapproval.
					(e)(1)The Secretary may, upon
				application therefor by an educational institution, review the determination of
				a State approving agency to disapprove pursuant to this section a course of
				education offered by the educational institution.
					(2)The Secretary may overturn a
				determination reviewed by the Secretary under paragraph (1). Any action by the
				Secretary under this paragraph shall be within the sole discretion of the
				Secretary, and shall not be subject to judicial review.
					(3)A course of education covered by the
				overturning under paragraph (2) of a determination of disapproval of a State
				approving agency shall be deemed approved by the State approving agency for
				purposes of this
				section.
					.
		
